Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 29, 2020

                                     No. 04-19-00485-CV

                           Rob JENNINGS, III and El Veleno, Ltd.,
                                      Appellants

                                               v.

                 Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                      Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,479
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

       Appellant’s reply brief is due on April 29, 2020. See TEX. R. APP. P. 38.6(c). Before the
due date, Appellant filed an unopposed first motion for an extension of time to file the reply
brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on May 6, 2020. See
id. R. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court